Freedman, P. J.
No order denying a motion for a new trial having been entered herein, this appeal can only be determined upon the exceptions taken by the defendant at the trial. The only ground urged by the appellant for a reversal of the judgment is that raised by an exception taken to the ruling of the trial judge upon a question propounded to a witness named Boyle. Notwithstanding an objection to the question was interposed by the plaintiff’s counsel, and the objection was sustained by the court and an exception taken thereto, it appears from the record that the question was answered by the witness, and that his answer was most favorable to the position taken by the defendant upon the trial. The exception taken was therefore not available and constitutes no ground for a- reversal of the judgment.
McAdam and Gildersleeve, JJ., concur.
Judgment affirmed, with costs.